Exhibit 10.4

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

This Second Amendment (the “Amendment”) to the Employment Agreement (the
“Agreement”) by and between Patriot Coal Corporation, a Delaware corporation
(the “Company”), and the undersigned executive (the “Executive”), is entered
into as of the 1st day of April, 2011. Terms not otherwise defined herein shall
have the meaning ascribed to them in the Agreement.

RECITALS

WHEREAS, the Executive previously voluntarily resigned his employment with the
Company and subsequently became the Chief Executive Officer of White Oak
Resources, as permitted pursuant to the First Amendment to the Agreement, dated
November 9, 2010 (“First Amendment”);

WHEREAS, the Executive now desires to become the Executive Vice President and
Chief Commercial Officer (“EVP/CCO”) of Alpha Natural Resources, Inc. and its
affiliates (“Alpha”), another of the Company’s competitors;

WHEREAS, the Agreement as amended would restrict the Executive from becoming the
EVP/CCO of Alpha during the one-year period following his termination of
employment with the Company;

WHEREAS, the Company is willing to waive enforcement of such restriction in
order to permit the Executive to assume the position of EVP/CCO of Alpha;

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained in the Agreement, as amended, and for other
good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1. If and only if the Executive accepts a position as EVP/CCO of Alpha,
Section 13(b) of the Agreement (as previously amended by the First Amendment) is
hereby deleted in its entirety and. replaced with the following:

(b)       In consideration of the Company’s obligations under this Agreement,
Executive agrees that: (i) during the period of his employment hereunder and for
a period of one (1) year immediately after August 24, 2010, without the prior
written consent of the Board, he will not, directly or indirectly, as principal,
manager, agent, consultant officer, stockholder, partner, investor, lender or
employee or in any other capacity, carry on, be engaged in or have any financial
interest in any activities which are in competition with the business of the
Company or its subsidiaries; and (ii) during the period of his employment
hereunder and for a period of two (2) years immediately after August 24, 2010,
without the prior written consent of the Board, he shall not, on his own behalf
or on behalf of any person, firm or company, directly or indirectly solicit or
offer employment to any person who is or has been employed by the Company or its
subsidiaries at any time during the twelve (12) months immediately preceding
such solicitation. The Company hereby waives the application of the restriction
in Section 13(b)(i) to permit the Executive to become EVP/CCO of Alpha and its
affiliates, Such waiver shall become null and void ab initio in the event the
Executive violates any of the provisions of this Section 13.

 



--------------------------------------------------------------------------------

3. This Amendment shall be construed, interpreted and governed in accordance
with the laws of the State of New York, without reference to rules relating to
conflicts of law.

4. This Amendment, the First Amendment, the Agreement and the Ancillary
Documents contain the entire understanding between the parties hereto and
supersede in all respects any prior or other agreement or understanding, both
written and oral, between the (i) the Executive, and (ii) the Company or Magnum
Coal Company (“Magnum”), any affiliate of the Company or Magnum, any predecessor
of the Company or affiliate of the Company, or any predecessor of Magnum or
affiliate, of Magnum.

5. This Amendment may be executed in two or more counterparts, each of which
will be deemed an original.

 

 

  PATRIOT COAL CORPORATION

By:

 

/s/ Richard M. Whiting

  Name: Richard M. Whiting  

Title: President & Chief Executive

Officer

  EXECUTIVE  

/s/ Paul H. Vining

  Name: Paul H. Vining